Citation Nr: 0433133	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  98-09 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Entitlement to induction into a vocational rehabilitation 
program prior to June 1, 1998.

(The issues of entitlement to service connection for 
disorders manifested by muscle and joint pain, headaches, 
insomnia, fatigue, stomach problems, difficulty breathing, 
vision problems, and memory loss; and entitlement to 
increased ratings for a post-operative brachial artery bypass 
procedure on the right arm and scars on the right arm and 
both lower extremities are addressed in a separate decision.)

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel
INTRODUCTION

The veteran served on active duty from August 1979 to April 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 decision by the Vocational 
Rehabilitation and Counseling Service (VR&C) of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision the VR & C determined that the veteran was not 
entitled to VR services prior to June 1, 1998.  The veteran 
perfected an appeal of that decision.

The veteran's appeal was previously before the Board in April 
2001, at which time it was remanded for additional 
development.  That development has been completed and the 
case returned to the Board.

In June 2004 the veteran testified at a personal hearing, 
which was chaired by the undersigned at the RO.  A transcript 
of that hearing is of record.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

The record shows that the veteran applied for VR&C services 
in December 1992.  Although the veteran was found eligible 
for an educational program and one was offered, he declined 
to participate because he preferred to attend a more 
expensive program at a private school rather than a similar 
program but less expensive program at a public school.  After 
VR&C notified the veteran that attendance at a private school 
was not approved and of his procedural and appellate rights, 
he did not appeal the decision and that decision became 
final.  38 C.F.R. § 21.412.   

In April 1996, the veteran again applied for VR&C services, 
but no benefits were paid because he failed to participate in 
a counseling session and the veteran's case was assigned to 
"discontinued" status under 38 C.F.R. § 21.198.  
In June 1998, the VR&C received another claim from the 
veteran.  Because the veteran had only three classes 
remaining at a private school to complete his degree, VR&C 
determined that it was more economical to complete the degree 
program at the private school rather than enrolling the 
veteran in a state college, where he would have to complete 
another two years for his degree.  He was, therefore, paid 
benefits for March 1999 through October 1999, when he 
received his degree.

In appealing that decision, the veteran asserted that he 
should be eligible for services back to 1992 based on his 
original claim.  Although benefits can not be paid based on 
the original claim because the decision became final, 
retroactive induction into a VR&C program may be met based on 
the June 1998 claim in relation to his "discontinued" 
status under 38 C.F.R. § 21.198(c). 

Since termination of "discontinued" status has not been 
considered by VR&C, the matter is remanded for the following:

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, the 
veteran is notified that he should 
provide any evidence in his possession 
that pertains to his claim to include the 
reason to remove his "discontinued" 
status, which was based on his failure to 
complete the evaluation and assessment 
process in 1996, and the reason why 
timely induction in 1996 was prevented. 

2.  After the above notice is provided, 
the VR&C should adjudicate the claim, 
addressing whether the requirements for 
termination of "discontinued" status in 
relation to the May 1996 application have 
been met in conjunction with the current 
claim, applying 38 C.F.R. § 21.198(c).  
And, if so, whether the provisions of 
retroactive induction into the program 
prior to June 1998 have been met, 
applying 38 C.F.R. § 21.282.  If the 
benefit is denied, the veteran should be 
provided with a supplemental statement of 
the case and the case returned to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


